DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 16/378247 and 62/654937 filed 4/8/2019 and 4/9/2018, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6 and 8 of prior U.S. Patent No. 10,819,595. This is a statutory double patenting rejection. The claimset as filed is the same in this application as the previous application, and the previous application was allowed by moving the subject matter of Claims 6/11 into all claims. This results in instant Claims 6, 7 and 11 being the exact same scope as claims in the parent patent.
Claims 1-5, 8-10, and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19 of U.S. Patent No. 10,819,595. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimset as filed is the same in this application as the previous application, and the previous application was allowed by moving the subject matter of Claims 6/11 into all claims. This results in Claims 1-5 being strictly broader than Claims 1-5 of the patent, and Claims 8-10, 12-20 being strictly broader than Claims 7-19 of the patent, respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 20 includes the limitation “wherein the at least one processing device receives the filtering criteria a user interface…” Applicant means “from a user interface.”


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US Pub. 2016/0359872) in view of Bannerjee (US Pub. 2012/0026914).
With respect to Claim 1, Yadav teaches a method for configuring a telecommunications network, the method comprising: obtaining network data flow information for a telecommunications network, (paras. 130-132, 142; sensors detect network traffic throughout the system and send the data to collectors. Fig. 2, paras. 37-45; Telecommunications network. See also Bannerjee, para. 13; flow information is collected.)
the network data flow information including attributes of a plurality of routes of data transmission through the telecommunications network; (para. 17; sensed packet parameters. paras. 75-76; system aggregates sensor data on traffic flows. Para. 185, 199; sensing of multiple flows. Paras. 449-453, 515; flows include protocol as well as source/destination hosts, latency and other parameters. Paras. 455-465; flows can be manually or automatically tagged with metadata. See also Bannerjee, paras. 13-15; flow information such as source and destination is enhanced with additional data.)
applying, utilizing at least one processing device, a filtering criteria to the network data flow information to identify a subset of the plurality of routes, the filtering criteria including an attribute shared among each of the subset of the plurality of routes; (paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same. Flows can also be automatically or manually tagged with metadata that can be searched. Para. 449-452; user can view flows filtered by protocol.)
and generating a network flow diagram from the network data flow information corresponding to the subset of the plurality of routes, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
But Yadav does not explicitly teach the network flow diagram including a representation of the attribute of the filtering criteria.
Bannerjee, however, does teach the network flow diagram including a representation of the attribute of the filtering criteria, representations of other attributes of the subset of the plurality of routes, (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
and representations of the subset of the plurality of routes. (Figs. 3-5, paras. 19-21; system displays directions and amount of data for a flow. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Yadav with the network flow diagram including a representation of the attribute of the filtering criteria in order to convey sensed information to the user and inform the user what they are viewing.

With respect to Claim 2, modified Yadav teaches the method of claim 1, and Yadav also teaches further comprising: providing the network flow diagram to a display device in communication with the at least one processing device; (para. 57; display that displays a GUI)
subsequent to providing the network flow diagram, receiving, at the at least one processing device and from a computing device in communication with the at least one processing device, a configuration instruction for reconfiguring an attribute of the plurality of routes of data transmission; and transmitting a configuration command from the at least one processing device to the attribute, the configuration command corresponding to the configuration instruction and configuration to cause the attribute to alter the network data flow. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)

With respect to Claim 3, modified Yadav teaches the method of claim 1, and Bannerjee also teaches wherein the attributes of the plurality of routes comprise at least one of an ingress Autonomous Service Network (ASN), an egress ASN, an ingress gateway device, and an egress gateway device. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Yadav teaches the method of claim 1, and Yadav also teaches wherein the filtering criteria is received from a user interface executed on a computing device. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. para. 57; display that displays a GUI)
With respect to Claim 5, modified Yadav teaches the method of claim 4, and Bannerjee also teaches wherein the filtering criteria includes an ingress gateway, an egress gateway, an ingress network, an egress network, an ingress autonomous system number (ASN), an egress ASN, or a content distribution network (CDN) identifier. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified Yadav teaches the method of claim 1, and Yadav also teaches further comprising: collecting the network data flow information by deploying a network flow collector in the telecommunications network, the network flow collector configured to collect network data flow information from devices within the telecommunications network and to transmit the collected network data flow information to a central storage system, (paras. 13, 16-17; system provisions sensors which send data to collectors. Paras. 19-21; collectors store and may preprocess data. Para. 112-114; collectors send data to a centralized location for deduplication and analysis. Para. 553; storage of sensed data. Further, to the extent that the disclosure does not suggest a centralized storage, it would have been obvious to one of ordinary skill prior to the effective filing date to store the data in a centralized repository to have a single place to request data from.)
wherein obtaining the network data flow information comprises retrieving the network data flow information from the central storage system. (para. 23; retrieval of stored sensed data.)

With respect to Claim 9, Yadav teaches a method for configuring telecommunications networks, the method comprising: obtaining network data flow information for a telecommunications network, (paras. 130-132, 142; sensors detect network traffic throughout the system and send the data to collectors. Fig. 2, paras. 37-45; Telecommunications network. See also Bannerjee, para. 13; flow information is collected.)
the network data flow information including attributes of a plurality of routes of data transmission through the telecommunications network; (para. 17; sensed packet parameters. paras. 75-76; system aggregates sensor data on traffic flows. Para. 185, 199; sensing of multiple flows. Paras. 449-453, 515; flows include protocol as well as source/destination hosts, latency and other parameters. Paras. 455-465; flows can be manually or automatically tagged with metadata. See also Bannerjee, paras. 13-15; flow information such as source and destination is enhanced with additional data.)
applying, utilizing at least one processing device, a filtering criteria to the network data flow information to identify a subset of the plurality of routes, the filtering criteria including an attribute shared among each of the subset of the plurality of routes; (paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same. Flows can also be automatically or manually tagged with metadata that can be searched. Para. 449-452; user can view flows filtered by protocol.)
generating filtered data from the network data flow information corresponding to the subset of the plurality of routes, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
identifying a network data flow from the subset of the plurality of routes through an analysis of the filtered data, the network data flow comprising a performance metric exceeding a performance threshold; (para. 18; system determines packets and bytes sent per flow. para. 48; system determines bandwidth utilized. Paras. 25-29, 281-282, 358-360; analytics module uses machine learning or statistical information to determine anomalous behavior.)
and generating a reconfiguration message for an attribute of the identified network data flow, the reconfiguration message configured to reconfigure the attribute of the identified network data flow to alter the identified network data flow. (paras. 469-473; system may automatically develop and implement policies. paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)
But Yadav does not explicitly teach the filtered data including network data flow information for the attribute of the filtering criteria.
Bannerjee, however, does teach the filtered data including network data flow information for the attribute of the filtering criteria, network data flow information for other attributes of the subset of the plurality of routes, and network data flow information for the subset of the plurality of routes; (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Yadav with the filtered data including network data flow information for the attribute of the filtering criteria in order to convey sensed information to the user and inform the user what they are viewing.

With respect to Claim 10, modified Yadav teaches the method of claim 9, and Yadav also teaches further comprising transmitting the reconfiguration message to the attribute of the identified network data flow to reconfigure the attribute. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)

With respect to Claim 12, modified Yadav teaches the method of claim 9, and Yadav also teaches further comprising generating a network flow diagram from the filtered data, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
And Bannerjee also teaches the network flow diagram comprising a representation of the attribute of the filtering criteria, representations of other attributes associated with the subset of the plurality of routes, (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
and representations of the subset of the plurality of routes. (Figs. 3-5, paras. 19-21; system displays directions and amount of data for a flow. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 13, modified Yadav teaches the method of claim 9, and Yadav also teaches wherein the performance metric is an estimated geographic distance of transmission for the particular network data flow. (para. 461; system determines the geographic region that a flow originated from. Paras. 551-552; system overlays flows on a geographic map. Paras. 361-363; system considers average latency when determining if an event is anomalous. Para. 352; reputation of a host based on geographical region. This suggests that an exchange of data with a geographically uncommon device is suspicious.)

With respect to Claim 14, modified Yadav teaches the method of claim 9, and Yadav also teaches further comprising: collecting the network data flow information by deploying a network flow collector in the telecommunications network, the network flow collector configured to collect network data flow information from devices within the telecommunications network and to transmit the collected network data to a central storage system, (paras. 13, 16-17; system provisions sensors which send data to collectors. Paras. 19-21; collectors store and may preprocess data. Para. 112-114; collectors send data to a centralized location for deduplication and analysis. Para. 553; storage of sensed data. Further, to the extent that the disclosure does not suggest a centralized storage, it would have been obvious to one of ordinary skill prior to the effective filing date to store the data in a centralized repository to have a single place to request data from.)
wherein obtaining the network data flow information comprises retrieving the network data flow information from the central storage system.  (para. 23; retrieval of stored sensed data.)

With respect to Claim 15, modified Yadav teaches the method of claim 9, and Bannerjee also teaches the filtering criteria includes an ingress gateway, an egress gateway, an ingress network, an egress network, an ingress autonomous system number (ASN), an egress ASN, or a content distribution network (CDN) identifier. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 16, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. Further, Yadav also teaches at least one processing device in communication with the plurality of network attributes, (para.53; processor)

With respect to Claim 17, modified Yadav teaches the telecommunications system of claim 16, and Yadav also teaches wherein the at least one processing device further generates the configuration message by: generating a network flow diagram from the filtered data, (paras. 449-456; visualization of flows. Para. 552; flow can be visually displayed in a geographical map as well. Paras. 640-642; visualization of flows for an application’s data. See also Bannerjee, paras. 16-18; flow report may be tabular, textual, or topology map.)
providing the network flow diagram to a display device in communication with the at least one processing device; (para. 57; display that displays a GUI)
and subsequent to providing the network flow diagram, receiving, from a computing device in communication with the at least one processing device, a configuration instruction for reconfiguring an attribute of the routes, wherein the configuration message corresponds to the configuration instruction. (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. See also paras. 400-408; policies such as whitelist rules are implemented and evaluated.)
and Bannerjee also teaches the network flow diagram comprising a representation of the attribute of the filtering criteria, representations of other attributes associated with the subset of the plurality of routes, (Examiner asserts that Yadav suggests this on its own because its searches are visually different based on the data searched (para. 448). Regardless, Examiner cites Bannerjee,  Fig. 3-5, paras. 19-21; Topology map includes directional arrows, which is a representation of an attribute, and amount of data, which is another attribute. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to include any data collected by sensors in order to inform the user of the data.)
and representations of the subset of the plurality of routes. (Figs. 3-5, paras. 19-21; system displays directions and amount of data for a flow. See also Yadav, paras. 448-450, 455-456; visualization of flows.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 18, modified Yadav teaches the telecommunications system of claim 16, and Yadav also teaches wherein the at least one processing device further generates the configuration message by analyzing the filtered data to identify a network data flow having a performance metric exceeding a performance threshold, wherein the network attribute is included in the network data flow having the performance metric exceeding the performance threshold. (para. 18; system determines packets and bytes sent per flow. para. 48; system determines bandwidth utilized. Paras. 25-29, 281-282, 358-360; analytics module uses machine learning or statistical information to determine anomalous behavior.)
With respect to Claim 19, it is substantially similar to Claim 14 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, modified Yadav teaches the telecommunications system of claim 16, and Yadav also teaches wherein the at least one processing device receives the filtering criteria a user interface executed on a computing device in communication with the at least one processing device (paras. 26-28, 32; policy engine that implements policy can accept a new policy from a user. para. 57; display that displays a GUI)
And Bannerjee also teaches and the filtering criteria includes an ingress gateway, an egress gateway, an ingress network, an egress network, an ingress autonomous system number (ASN), an egress ASN, or a content distribution network (CDN) identifier. (paras. 13, 19; ingress and egress traffic over a router. See also Yadav, Fig. 2, paras. 37-39; leaf switches. para. 16; sensor can be attached to gateways. paras. 445-448, 455-459; system allows for searching of particular hosts, flows, or applications, or for filtering of the same.)
The same motivation to combine as the independent claim applies here.


Remarks
Examiner is the same Examiner from parent Application 16/378247, now issued as Pat. 10,819,595. Examiner found Claim 6 non-obvious in that Application, and allowed it despite concerns about 101. The instant claimset is the same claimset as the original claimset in the parent application.
Examiner continues to have concerns about 101, and actually believes the claims to be ineligible subject matter under the Federal Circuit/Supreme Court’s eligibility tests. Examiner has a secondary function of helping Applicant to find patentable, which inherently requires eligible, subject matter so Examiner supplements the record. Specifically, Examiner thinks Claims 1 and 9 are representative. Claim 1 is simply a command to engage in the ineligible act of data filtering (see, e.g., BASCOM v. AT&T, 827 F.3d 1341, and Intellectual Ventures v. Capital One Bank, 792 F.3d 1363) with an insignificant pre-solution data gathering step and insignificant post-solution activity of displaying the result of the filtering. Claim 9 commands “generating a reconfiguration message” which at least has some ties to managing a network, but a user conventionally reconfigured the network and there is no particular tie to between the manner that the network is reconfigured any and particular data. Claim 9 is not credibly an improvement to the management of computers.
Examiner will not belabor the 101 issue, as no rejection is made. The Office intentionally makes less-than-all possibly applicable 101 rejections in an effort to promote consistency, and this situation falls within Office guidelines for not being a 101 rejection (see, e.g. Example 40 of USPTO 101 Guidance). As Examiner’s primary function is to apply Office procedure and policy, Examiner makes no rejection.
Examiner continues to believe that the subject matter of claims other than Claim 6 are obvious, and so rejects the claims. Further, because the parent patent issued, instant Claims 6, 7 and 11 are exact copies of issued claims, while other claims are broader versions of them. Examiner makes statutory and non-statutory double patenting rejections as appropriate.
All claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449